
	

116 S2058 IS: Service Member and Family Operational Tempo Relief Act of 2019
U.S. Senate
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2058
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2019
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to improve policy and data collection in connection with
			 personnel tempo of the Armed Forces and
			 the United States Special Operations Command, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Service Member and Family Operational Tempo Relief Act of 2019.
		2.Personnel tempo of the Armed Forces and the United States Special Operations Command during periods
			 of inapplicability of high-deployment limitations
 (a)In generalSection 991(d) of title 10, United States Code, is amended— (1)by inserting (1) before The Secretary; and
 (2)by adding at the end the following new paragraph:  (2)(A)Whenever a waiver is in effect under paragraph (1), the member or group of members covered by the waiver shall be subject to specific and measurable deployment thresholds established and maintained for purposes of this subsection.
 (B)Thresholds under this paragraph may be applicable— (i)uniformly, Department of Defense-wide; or
 (ii)separately, with respect to each armed force and the United States Special Operations Command. (C)If thresholds under this paragraph are applicable Department-wide, such thresholds shall be established and maintained by the Under Secretary of Defense for Personnel and Readiness. If such thresholds are applicable only to a separate armed force or the Under States Special Operations Command, such thresholds shall be established and maintained by the Secretary of the Army, the Secretary of the Navy (other than with respect to the Marine Corps), the Secretary of the Air Force, the Commandant of the Marine Corps (with respect to the Marine Corps), and the Commander of the United States Special Operations Command, as applicable.
 (D)In undertaking recordkeeping for purposes of subsection (c), the Under Secretary shall, in conjunction with the other officials and officers referred to in subparagraph (C), collect complete and reliable personnel tempo data of members described in subparagraph (A) in order to ensure that the Department, the armed forces, and the United States Special Operations Command fully and completely monitor personnel tempo under a waiver under paragraph (1) and its impact on the armed forces..
 (b)Deadline for implementationParagraph (2) of section 991(d) of title 10, United States Code, as added by subsection (a), shall be fully implemented by not later than March 1, 2020.
			
